Citation Nr: 1735941	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  08-30 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia and posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a bilateral foot disability, to include mallet toes, flat feet, blisters on feet, and claw foot.

3. Entitlement to special monthly pension.

4. Entitlement to non-service connected pension.


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from April 1973 to April 1974.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from December 2007, August 2008, November 2009, and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and a December 2014 rating decision from the RO in St. Paul, Minnesota. 

As the record reflects several diagnosed psychiatric and foot disorders, in various guises, these claims have been expanded to include all of these diagnoses and claimed conditions. Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).

Disabled American Veterans (DAV) submitted a May 2017 Informal Hearing Presentation (IHP) on behalf of the Veteran. However in August 2016, the Veteran submitted a letter to the Board stating that he did not wish DAV to be his representative. In November 2016, DAV submitted a letter to the Board confirming that the Veteran no longer wished to be represented by DAV. Therefore, at the Veteran's request, he is unrepresented in this appeal.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a sexually transmitted disease, to include as secondary to PTSD, has been raised by the record in a June 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Entitlement to special monthly compensation and non-service-connected pension were denied in a December 2014 rating decision, and the Veteran submitted an informal notice of disagreement in January 2015. Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case. Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

In his June 2010 VA Form 9, the Veteran did not indicate whether he wanted a Board hearing. In this VA Form 9, the Veteran was appealing the issue of entitlement to service connection for flat feet. Then in July 2010, the Veteran withdrew any perceived request for a Board hearing. In October 2010, the Veteran withdrew his appeal regarding entitlement to service connection for flat feet. Then, in February 2011, the Veteran withdrew his withdrawal of his appeal regarding entitlement to service connection for flat feet. However, in his February 2014 VA Form 9, the Veteran requested a Travel Board hearing at his local RO. He has not been scheduled for a Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a Statement of the Case to the Veteran regarding the December 2014 denial of special monthly compensation and non-service-connected pension and follow all appropriate appellate proceedings thereafter. 

2. Schedule the Veteran for a Travel Board hearing. The RO should notify the Veteran of the date, time and place of the hearing. After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).

